Citation Nr: 0433715	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  01-09-177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment in the amount of 
$2,28.27.

(The issues of entitlement to service connection for 
fibromyalgia, a higher initial rating for coronary artery 
disease and a total disability rating for compensation 
purposes based on individual unemployability are the subject 
of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1977 to 
May 1985, from August 1990 to September 1991, and from 
October 1991 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located Waco, 
Texas that denied waiver of overpayment in the amount of 
$2,28.27.


FINDINGS OF FACT

1.  In February 1992 the RO increased a 20 percent rating, 
which had been in effect for several service-connected 
disabilities to 30 percent. 

2.  The RO in March 1992 informed the appellant to notify the 
VA immediately if there was a change in the number or status 
of his dependents.  

3.  The appellant divorced his first wife on May [redacted] 1995 and 
remarried on May [redacted] 1995.  

4.  Notification of his May [redacted] 1995 divorce was not received 
by the RO untiol July 2000. 

5.  The appellant's actions do not constitute fraud, 
misrepresentation of a material fact, or bad faith.

6.  A financial status report is not of record.

7.  The appellant was minimally at fault in the creation of 
the debt. 

8.  The appellant was not unjustly enriched and collection 
the debt would defeat the purpose for which the benefit was 
intended.  


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith by the 
appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2004).

2.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $2,28.27 would be against the 
principles of equity and good conscience. 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).

However, these changes are not applicable to claims such as 
the one herein at issue. In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

In February 1992 the RO increased a 20 percent rating which 
had been in effect for several service connected disabilities 
to 30 percent, which made him eligible to received 
compensation for any dependents.  The veteran was notified of 
this decision in March 1992.  He was also informed that his 
monthly award included additional benefits for his children.   
He was informed to notify the VA immediately if there was a 
change in the number or status of his dependents.  He was 
also furnished a VA Form 21-686c.  Received in April 1992 was 
a completed VA Form 21-686c, Declaration of Status of 
Dependents, and a copy of his marriage certificate indicating 
his marriage to S. C.  The veteran was informed in June 1992 
that his award was amended to include his spouse and another 
dependent child.

In October1998 the VA informed the veteran that his award was 
amended to reflect a period of active duty for training.  He 
was also informed that the award included additional benefits 
for his spouse.  He was furnished a VA Form 21-0538, Status 
of Dependents Questionnaire for completion.  Received in July 
2000 was the completed VA Form 21-0538, which indicated he 
married S. L. on May [redacted] 1995.

In July 2000, the RO received a copy of a declaration of the 
status of dependents reflecting that the veteran had divorced 
on May [redacted] 1995, and that he had remarried on May [redacted] 1995.  
The veteran also submitted a copy of a birth certificate of 
J. R., a child of his spouse from a previous marriage, who 
was born in April 1985.  

In September 2000, the RO sent a notice to the veteran that 
his monthly compensation would be adjusted.  The notice 
letter indicates that the RO had received notice on July 24, 
2000, that the veteran had been divorced on May [redacted] 1995, and 
that he had remarried on May [redacted] 1995.  The RO noted that 
August 1, 2000, would be the date that an allowance for two 
dependents would be added, as that was the first month 
following the month that the RO had received notice of the 
veteran's remarriage and of gaining a stepson.  He was 
informed that the adjustment in dependents resulted in an 
overpayment. 

In a September 2000 response letter, the veteran reported 
that he had informed the RO of his divorce and remarriage in 
a letter dated May 18, 1995.  He submitted a copy of the May 
1995 letter that he had sent to the RO.  In that letter, 
notified the RO of his divorce effective of on May [redacted] 1995 
and of his intent to remarry in May[redacted] 1995.  He offered to 
submit a copy of his new marriage license and his previous 
divorce decree.

In October 2000, the RO notified the veteran that the total 
overpayment to be collected was $2, 028. 27.  In November 
2000, the veteran requested a hearing on the overpayment 
matter. 

In an undated letter, the RO notified the veteran that there 
was no record of his May 1995 letter.  

In May 2001, the veteran testified before an RO hearing 
officer that he sent the RO a notification letter two days 
after his final May 1995 divorce hearing.  He testified that 
he received no response from the RO.  He recalled that in 
July 1995, he also filled out VA paperwork for prescription 
drugs and reported his new spouse.  At the hearing, the 
veteran submitted a copy of the July 1995 VA Form 10-10, 
Application for Medical Benefits, which lists his current 
spouse.  

A currnet financial status report has not been submitted by 
the appellant.

In a September 2001 decision, the Committee denied the 
application for waiver of overpayment.  The reason for the 
denial was that the RO had no record of having received 
notice of the veteran's divorce prior to July 2000.  The 
Committee determined that failure to make restitution would 
result in an unfair gain by the veteran and it would not be 
equitable for the veteran to retain money at the expense of 
the government.

Analysis

The provisions of 38 U.S.C.A. 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2003), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2003).

The evidence indicates that the appellant was given notice by 
the VA to inform the VA of any change in the status of his 
dependents.  The appellant maintains that he did notify the 
RO in May 1995 in a timely manner of his May 1995 divorce and 
his impending re-marriage later in December 1995.  However, 
this notice was not received by the VA.  In support of his 
claim he has submitted a copy of the letter he reportedly 
mailed to the RO in May 1995.  

After a thorough review of the evidence of record, and the 
statements by the appellant, and resolving all doubt in favor 
of the appellant, it is the opinion of the Board that the 
evidence is insufficient to establish fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  Therefore, the waiver is 
not precluded under the provision set forth in 38 U.S.C.A. § 
5302(a).

The next issue which must be addressed is whether collection 
of the debt would be contrary to the principles of equity and 
good conscience. If there is no indication of fraud, 
misrepresentation, or bad faith, as in this case, recovery of 
the overpayment of benefits under laws administered by the 
Secretary of Veterans Affairs is prohibited if the Secretary 
determines that recovery would be against equity and good 
conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.

In such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
whether repayment of the debt would defeat the purpose for 
which it was intended; and whether the debtor changed his 
position to his detriment. 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965.

Concerning fault, it is the responsibility of the veteran to 
ensure that the RO has been informed of a change in dependent 
status.  The RO is informed when the notification is actually 
received by the RO.  In this case, the RO never received 
actual notification of the May 1995 divorce until July 2000.  
However, the veteran has stated that he mailed the 
notification letter of his divorce and pending re-marriage in 
a timely manner in May 1995.  In support of this statement he 
has submitted a copy of the letter he reportedly mailed to 
the RO in May 1995.  The Board finds the veteran's statements 
regarding the mailing of the notification are credible.  
Accordingly, the veteran is at most minimally at fault in the 
creation of the debt.  

Furthermore, the Board finds that repayment of the debt would 
defeat the purpose for which it was intended, that is 
compensation for his dependent spouse, whom he married May 
[redacted] 1995, 15 days after his divorce.  As such, the Board does 
not find unjust enrichment.

The evidence does not show that the veteran changed his 
position to his detriment.  The Board is aware that a current 
financial status report is not of record.  However, the Board 
finds that the above-discussed elements, which are in favor 
of the veteran's claim, outweigh his current financial status 
and his ability to repay the debt.  

After weighing the evidence, the Board finds that recovery of 
the overpayment would violate the principles of equity and 
good conscience. 38 C.F.R. §§ 1.963, 1.965.  Thus, the Board 
concludes that a waiver of recovery of the overpayment of 
compensation benefits at issue in this appeal is warranted.


ORDER


Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,28.27 is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



